Citation Nr: 1605255	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-15 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for PTSD with depression and anxiety.

2.  Entitlement to a disability rating in excess of 10 percent for gastroenteritis.


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from May 2002 to May 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2014, the Board remanded the case for additional development.

The Veteran also appealed the issue of entitlement to a total disability rating based on individual unemployability (TDIU), which was granted in March 2015 rating decision.  This is considered a full grant of the benefits requested.  Accordingly, this issue is no longer on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.


FINDING OF FACT

In a May 2015 written statement, the Veteran's representative indicated that the Veteran wanted to withdraw the appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issues of entitlement to increased ratings for PTSD and gastroenteritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a May 2015 written statement, the Veteran's representative indicated that the Veteran wanted to withdraw her appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


